   Case: 2:20-cr-00062-SDM Doc #: 37 Filed: 03/29/21 Page: 1 of 1 PAGEID #: 102




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                   :

            Plaintiff,                      :       Case No. 2:20-cr-62(1)

   vs.                                      :       Judge Sarah D. Morrison

STEVEN G. ROSSER,                           :

            Defendant.                      :

                                            ORDER

         For good cause shown, and without objection from the United States, Defendant's Motion

to Allow Defendant to Travel Outside of the Southern District of Ohio (ECF No. 36) is

GRANTED.

         1) The defendant may travel to Dover, Tennessee, from April 3, 2021 through April 11,

            2021.



         IT IS SO ORDERED.



DATE:           3/29/2021                                        /s/ Sarah D. Morrison
                                                           The Honorable Sarah D. Morrison
                                                           United States District Judge
